 



Exhibit 10.5
AMENDMENT, CONSENT, WAIVER AND RELEASE
     This AMENDMENT, CONSENT, WAIVER AND RELEASE (this “Agreement”) is made and
entered into as of the 9th day of February, 2007 by and among Tethys Petroleum
Limited, a company incorporated and existing in the Island of Guernsey (“TPL”)
(formerly known as Tethys Petroleum Investments Limited), Tethys Kazakhstan
Limited, a company incorporated and existing in the Island of Guernsey (“TKL,”
and together with TPL, each a “Company” and collectively the “Companies”), and
Persistency, a company incorporated in the Cayman Islands (“Purchaser”).
     WHEREAS, CanArgo Energy Corporation, a Delaware corporation (“CanArgo”),
and the Purchaser have entered into a Note Purchase Agreement dated as of
June 28, 2006 (the “Note Purchase Agreement”), pursuant to which CanArgo issued
$10,000,000 in aggregate principal amount of a 12% Subordinated Convertible
Guaranteed Promissory Note due September 1, 2009 (the “12% Subordinated Note”);
and
     WHEREAS, each of the Companies is a party to that certain Subordinated
Subsidiary Guaranty Agreement dated as of June 28, 2006 (the “Guaranty
Agreement”) by and among the Companies and the other Guarantors named therein in
favor of the Purchaser, pursuant to which each of the Companies and such other
Guarantors guaranteed the payment of the 12% Subordinated Note;
     WHEREAS, CanArgo and certain persons (the “Senior Noteholders”) have
entered into a Note Purchase Agreement dated as of July 25, 2005, as amended,
(the “Senior Note Purchase Agreement”), pursuant to which CanArgo issued
$25 million in aggregate principal amount of senior secured promissory notes due
July 25, 2009 (the “Senior Secured Notes”) and, on or about the date of this
Agreement, the Senior Noteholders have entered into a security interest
agreement pursuant to which the Senior Noteholders have been granted a share
pledge over the interest in TPL held by CanArgo Limited, a company incorporated
and existing in the Island of Guernsey and wholly owned by CanArgo (“CanArgo
Limited”);
     WHEREAS, TPL is contemplating raising a minimum of US$10 million dollars in
additional capital by means of an issue of equity;
     WHEREAS, CanArgo, the Companies and the Purchaser wish to amend the Note
Purchase Agreement and the Guaranty Agreement such that neither TKL nor TPL
shall be a Guarantor under the Guaranty Agreement in order to facilitate such
equity offering; and
     WHEREAS, in order to induce the Purchaser to agree to amend the Note
Purchase Agreement and the Guaranty Agreement and thereby facilitate the
proposed equity issue by TPL, CanArgo is prepared to cause CanArgo Limited to
grant a subordinated security interest in CanArgo Limited’s interest in TPL to
the Purchaser.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency or which is hereby
acknowledged and confirmed, the parties hereto, intending to be legally bound,
hereby agree as follows:
     1. Definitions. Capitalized terms used herein but not otherwise defined
have the meanings assigned to them in the Note Purchase Agreement.
     2. Consent, Waiver and Release. Notwithstanding the provisions of any Loan
Document to the contrary provided, in accordance with Section 19 of the Note
Purchase Agreement and Section 18 of the Guaranty Agreement, the Purchaser
hereby irrevocably and unconditionally:
          (a) consents to, and waives any rights it may have under the Note
Purchase Agreement or any other Loan Documents in connection with, (i) the
amendment of the Note Purchase Agreement to delete any reference to the
Companies from Schedules 6.11 and 7.4 thereto and (ii) the amendment of the
Guaranty Agreement to delete any reference to the Companies from the definition
of “Guarantor” or “Guarantors” therein and to release both Companies from their
obligations as Guarantors thereunder. The consents, releases, amendments and
waivers granted in this Section 2 only apply to the matters described in clause
(i) and (ii) above, and do not constitute a waiver of, or consent to, any other
amendment to or waiver of any other provisions of the Loan Documents;
          (b) hereby releases each of the Companies and their respective
successors, assigns, officers, directors, shareholders, agents and employees
from any all claims, damages, losses or liability, which they now have or may in
the future acquire from this date until the end of time, in respect of, or
attributable to any and all obligations of the Companies arising under or in
connection with the Note Purchase Agreement and the Guaranty Agreement; and
          (c) hereby releases CanArgo and its successors, assigns, officers,
directors, shareholders, agents and employees from any all claims, damages,
losses or liability, which they now have or may in the future acquire from this
date until the end of time, arising under or attributable to the release of the
Companies of their obligations under the Note Purchase Agreement and the
Guaranty Agreement.
     3. Amendment of the Note Purchase Agreement. Schedules 6.11 and 7.4 to the
Note Purchase Agreement are hereby amended nunc pro tunc to delete therefrom any
reference to the Companies.
     4. Amendment of the Guaranty Agreement. The Guaranty Agreement is hereby
amended nunc pro tunc by deleting any reference to either of the Companies as a
“Guarantor” thereunder.
     5. Minimum Proceeds. The parties hereby acknowledge that the consent and
waiver granted by the Purchaser pursuant to this Agreement is conditional upon
TPL receiving a minimum of US$10 million of aggregate gross proceeds from the
issue of

2



--------------------------------------------------------------------------------



 



ordinary shares of £0.01 each in the capital of TPL in connection with a
proposed investment in TPL to be completed on or about the date of this
Agreement.
     6. TPL Share Pledge. CanArgo hereby agrees that it shall use its reasonable
endeavors to procure that TPL and CanArgo Limited enter into a further security
interest agreement pursuant to which the Purchaser shall be granted a third
ranking lien over CanArgo Limited’s interest in TPL subordinated in right of
payment to the Senior Indebtedness, including, without, limitation, to the
indebtedness of CanArgo under the Senior Secured Notes and under the Senior
Subordinated Convertible Guaranteed Promissory Notes due September 1, 2009.
     7. Effect on Loan Documents. This Agreement and the amendments set forth
herein are limited to the specific purpose for which it is entered into and,
except as specifically set forth above, (a) shall not be construed as a consent,
waiver, amendment or other modification with respect to any other term,
condition or other provision of any Loan Document and (b) each of the Loan
Documents shall remain in full force and effect and are each hereby ratified and
confirmed.
     8. Miscellaneous.
          (a) Successors and Assigns; Headings; Choice of Law, etc. This
Agreement shall be binding on and shall inure to the benefit of CanArgo, each
Company and the Purchaser and their respective successors and assigns, heirs and
legal representatives; provided that neither CanArgo nor any Company may assign
its rights hereunder without the prior written consent of the Company and the
Required Holders. The headings in this Agreement have been inserted for
convenience purposes only and shall not be used in the interpretation or
enforcement of this Agreement. The Agreement shall be interpreted and enforced
in accordance with the laws of the State of New York, United States of America,
applicable to contracts made in and to be performed in such State. There shall
be no third party beneficiaries of any of the terms and provisions of this
Agreement.
          (b) Entire Agreement; Amendments. This Agreement, including all
documents attached hereto, incorporated by reference herein or delivered in
connection herewith, constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all other prior understandings, oral
or written, with respect to the subject matter hereof and may not be amended, or
any provision thereof waived, except by an instrument in writing signed by the
parties hereto.
          (c) Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

3



--------------------------------------------------------------------------------



 



     (d) Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
          IN WITNESS WHEREOF, this Agreement has been executed by the parties
hereto or by their representatives, thereunto duly authorized, as of the day and
year first above written.

            TETHYS PETROLEUM LIMITED
      By:   /s/ Dr David Robson         Name:   Dr David Robson        Title:  
Chairman & Managing Director   

            TETHYS KAZAKHSTAN LIMITED
      By:   /s/ Elizabeth Landles         Name:   Elizabeth Landles       
Title:   Director   

            CANARGO ENERGY CORPORATION
      By:   /s/ Dr David Robson         Name:   Dr David Robson        Title:  
Chairman & CEO   

          PURCHASER:    
 
        PERSISTENCY    
 
       
By:
  /s/ Andrew J. Morris    
 
        Name: Andrew J. Morris     Title: Director    

4



--------------------------------------------------------------------------------



 



AGREED AND ACKNOWLEDGED

            CANARGO LIMITED
      By:   /s/ Dr David Robson         Name:   Dr David Robson        Title:  
Director   

            CANARGO LTD.
      By:   /s/ Dr David Robson         Name:   Dr David Robson        Title:  
Director   

            CANARGO NORIO LIMITED
      By:   /s/ Elizabeth Landles         Name:   Elizabeth Landles       
Title:   Director   

            CANARGO (NAZVREVI) LIMITED
      By:   /s/ Elizabeth Landles         Name:   Elizabeth Landles       
Title:   Director   

            NINOTSMINDA OIL COMPANY LIMITED
      By:   /s/ Dr David Robson         Name:   Dr David Robson        Title:  
Director   

5